Case: 12-20264       Document: 00512181464         Page: 1     Date Filed: 03/20/2013




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                          March 20, 2013
                                     No. 12-20264
                                   Summary Calendar                        Lyle W. Cayce
                                                                                Clerk

UNITED STATES OF AMERICA,

                                                  Plaintiff-Appellee

v.

ERASTO ANDRADE-ALONSO, also known as Erasto Andrade, also known as
Erasto Andrade Alonso, also known as Erasto Alonso Andrade,

                                                  Defendant-Appellant


                   Appeal from the United States District Court
                        for the Southern District of Texas
                             USDC No. 4:11-CR-842-1


Before SMITH, PRADO, and HIGGINSON, Circuit Judges.
PER CURIAM:*
       Erasto Andrade-Alonso (“Andrade”) appeals his 46-month sentence of
imprisonment, imposed after he pleaded guilty to illegal reentry following
deportation and a conviction of an aggravated felony. He argues that his
sentence is procedurally unreasonable because the district court abridged his
right under Federal Rule of Criminal Procedure 32(i)(4)(A)(i) to have his counsel
speak on his behalf at sentencing and because the court failed to adequately


       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
    Case: 12-20264    Document: 00512181464      Page: 2   Date Filed: 03/20/2013

                                  No. 12-20264

explain the reasons for the sentence it imposed and why it rejected Andrade’s
arguments for a lower sentence.
      The record reflects that the district court gave counsel ample opportunity
to present her arguments during the sentencing hearing. Besides raising issues
in the objections to the presentence report (“PSR”) and in a Sentencing
Memorandum, defense counsel repeatedly challenged the 16-level, offense level
increase as overrepresentative of the seriousness of the prior offense and argued
that had the prior offense been a federal conviction, it would have resulted in a
more favorable sentencing guidelines range. After counsel had repeatedly made
that same argument, the district court admonished her that it was unnecessary
for her to repeat it. However, the district court permitted counsel to make other
arguments. Counsel was afforded an opportunity to fully develop her arguments
and to make all objections during the sentencing hearing. Andrade has failed
to show error under Rule 32(i)(4)(A)(i).
      Andrade also argues that the sentence was procedurally unreasonable
because the district court did not give an adequate explanation for the sentence
imposed and did not explain why it was rejecting Andrade’s compelling
arguments. Because Andrade objected in the district court to the sufficiency of
the district court’s reasons, he has preserved the error for appeal. See United
States v. Mondragon-Santiago, 564 F.3d 357, 361 (5th Cir. 2009).
      The record reflects that the district court considered the parties
arguments, obtained clarifications of defense counsel’s arguments for a lower
sentence, and also considered the findings in the PSR, the probation officer’s
comments, and the 18 U.S.C. § 3553(a) factors, including Andrade’s criminal
history, in deciding not to depart and to impose a sentence at the bottom of the
guidelines range. These comments were sufficient to allow for a meaningful
appellate review of the sentence. See Rita v. United States, 551 U.S. 338, 356-57
(2007); Gall v. United States, 552 U.S. 38, 50 (2007).
      The sentence is AFFIRMED.

                                       2